I respectfully dissent from the ruling that the *Page 548 
obligation of a person in possession of another's property in bad faith, to pay for the fruits and revenues which he deprives the owner of, arises from a quasi contract. I dissent also from the ruling that prescription against the action to recover for the fruits and revenues of the property was not interrupted by the service of citation in the suit to recover the property, with reservation of the right to sue thereafter for the fruits and revenues. Under the reservation, which the plaintiff had the right to make and did make in his suit to recover the property, the right to sue for the fruits and revenues did not accrue until the suit to recover the property was decided finally. It is conceded that the service of citation in the suit to recover the property put the defendant in the attitude of a possessor in bad faith; and by the same token the service of citation interrupted prescription against the right to bring suit against the possessor in bad faith for the fruits and revenues which the owner of the property was thenceforth unlawfully deprived of.